Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 11/23/2020 is acknowledged.  Claims 9-12 and 21-36 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections 
Claims 10-11, 30-32 are objected to for the following informalities:
Claims 10-11, 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 9, 12, 21-29, 33, 34-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rauch (WO2018/115527 A2) in view of Tai et al. “Tai” (Virology, 499, 2016:375-382).
	The claims are directed to a method for inducing an immune response against Middle East respiratory syndrome coronavirus (MERS-CoV) comprising administering to a subject in need thereof an effective amount of an the immunogenic composition comprising a polypeptide that comprises at least one receptor-binding domain, immunogenic fragment, or epitope of $1 polypeptide of Middle East respiratory syndrome coronavirus (MERS-CoV), at least one trimerization motif, and at least one ligand for CD40.
	Regarding claims 9, 12, 21-22, 28-29, 34, 35 and 36, Rauch discloses mRNAs suitable for use as mRNA-based vaccines against infections with MERS coronaviruses. Additionally, the present invention relates to a composition comprising the mRNAs and the use of the mRNAs (instant claim 21) or the composition for the preparation of a pharmaceutical composition, especially a vaccine, e.g. for use in the prophylaxis or treatment of MERS coronavirus infections (instant claims 30 and 31). The present invention further describes a method of treatment or prophylaxis of infections with MERS coronavirus using the mRNA sequences (see Abstract).  Rauch discloses the present invention provides an mRNA comprising at least one coding region encoding a polypeptide (see page 15 lines 4-16).  Rauch discloses the inventive vaccine or composition can additionally contain CD40 ligand (see page 95 lines 26-32).  Rauch discloses an amino acid sequence comprising SEQ ID NO: 2. (instant claim 23) (see claim 10 of Rauch SEQ ID NO:1448).
	Rauch does not explicitly teach the polypeptide as having at least one trimerization motif.
	Tai, however, discloses A recombinant receptor-binding domain of MERS-CoV in trimeric form protects human dipeptidyl peptidase 4 (hDPP4) transgenic mice from MERS-CoV infection (see Title and abstract).  Tai discloses MERS-CoV spike protein forms a trimer, and its receptor-binding domain (RBD) (instant claim 22) serves as a vaccine target (instant claims 32 and 33). Nevertheless, the protective efficacy of RBD in its native trimeric form has never been evaluated. In this study, a trimeric protein, RBD-Fd, was generated by fusing RBD with foldon trimerization motif.  Tai states “These results suggest that MERS-CoV RBD in its trimeric form maintains native conformation and induces protective neutralizing antibodies, making it a candidate for further therapeutic development” (see Abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art to generate a polypeptide comprising a receptor-binding domain, an epitope of S1 polypeptide of MERS-CoV and a CD40 ligand as disclosed by Rauch while incorporating a trimerization motif as disclosed by Tai.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success given the knowledge that Tai discloses a trimeric protein, RBD-Fd, was generated by fusing RBD with foldon trimerization motif, whereby their results suggest that MERS-CoV RBD in its trimeric form maintains native conformation and induces protective neutralizing antibodies, making it a candidate for further therapeutic development (see Abstract).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claims 23-27, Rauch discloses embodiments of all routes of administration for the invention’s composition (see page 95 lines 4-20).
	Regarding claim 33, Rauch discloses the polypeptide may be linked by linker sequences (see page 6 line 10).
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648